COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  El Paso County Water Improvement               §               No. 08-21-00206-CV
  District 1,
                                                 §                 Appeal from the
                        Appellant,
                                                 §                243rd District Court
  v.
                                                 §             of El Paso County, Texas
  Rogelio Trevizo,
                                                 §               (TC# 2019DCV1164)
                        Appellee.
                                             §
                                           ORDER

       Pending before the Court is the parties joint first motion for extension of time to complete

mediation. The Court GRANTS the request to extend the deadline to complete mediation until

March 14, 2022. Upon completion of mediation, the parties are directed to comply with the

instructions set forth in our order of December 3, 2021.

       IT IS SO ORDERED this 7th day of February, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.